Citation Nr: 0105362	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  95-34 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a nervous 
condition, to include PTSD, due to sexual trauma.

2.  Entitlement to service connection for cervical dysplasia 
and cervicitis due to sexual trauma.

3.  Entitlement to service connection for tubal collapse due 
to sexual trauma.

4.  Entitlement to service connection for salpingitis due to 
sexual trauma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Chicago, Illinois, which denied the veteran's claims for 
service connection for the disabilities listed above.  The 
veteran filed a timely appeal to these adverse 
determinations.


REMAND

The veteran claims entitlement to service connection for 
several disabilities, including a nervous condition, to 
include PTSD, cervical dysplasia and cervicitis, tubal 
collapse, and salpingitis, which she asserts resulted from 
being raped on three occasions in service.  In response to an 
April 1994 letter from the RO requesting more detailed 
information regarding this sexual trauma, the veteran 
submitted a lengthy statement, received by VA in August 1994, 
in which she detailed two of these claimed incidents.  
Specifically, the veteran asserted that she was raped in 
November 1974 at Ft. McClellan in Alabama by a sergeant who 
was also a church deacon.  She also maintains that she was 
sodomized and raped in August 1976 at Ft. Meade in Maryland 
by a soldier in military housing off base.  In reviewing the 
veteran's PTSD claim, the Board notes that since the 
veteran's principal claimed stressor, the inservice sexual 
trauma, is not a combat-related stressor, the record must 
contain evidence which corroborates the veteran's claim as to 
the occurrence of this claimed stressor.

In this regard, the Board observes that, during the pendency 
of the veteran's appeal, the Court issued a decision in 
Patton v. West, in which it noted that in the particular case 
of claims of PTSD due to a personal assault, VA has 
established special procedures for evidentiary development.  
Patton v. West, 12 Vet. App. 272, 277 (1999).  These 
procedures, which became effective in February 1996, take 
into account the fact that since personal assault is an 
extremely sensitive issue, many incidents of personal assault 
are not officially reported, and victims of this type of in-
service trauma may find it difficult to produce evidence to 
support the occurrence of the stressor.  These procedures 
thus acknowledge the difficulty veterans face in establishing 
the occurrence of the stressor through standard evidence, and 
the need for development of alternate sources of evidence.  
See VA Adjudication Procedure Manual M21-1 (hereinafter 
Manual M21-1), Part III, paragraph 5.14c (Feb. 20, 1996) 
(substantially enlarging on the former Manual M21-1, Part 
III, paragraph 7.47c(2) (Oct. 11, 1995)).  Alternate sources 
that may provide credible evidence of an in-service personal 
assault include medical or counseling treatment records 
following the incident, military or civilian police reports, 
reports from crisis intervention or other emergency centers, 
statements from confidants or family, copies of diaries or 
journals, or behavior changes documented or observed at the 
time of the incident, such as obsessive behavior at the time 
of the incident, pregnancy tests, increased interest in test 
for sexually transmitted diseases, termination of primary 
relationships, or alcohol and drug abuse.  Evidence that 
documents any such behavioral changes may require 
interpretation by a VA neuropsychiatric physician to 
determine whether such evidence bears a relationship to the 
medical diagnoses.  See M21-1, Part III, para. 5.14(c)(9).

Furthermore, these provisions recognize that the standard 
PTSD stressor letter may be inappropriate for this type of 
PTSD claim, and thus state that if the claimed stressful 
incident is a personal assault, a stressor development letter 
specifically tailored for personal assault cases should be 
sent to such veterans.  See M21-1, Part III, para. 
5.14(c)(6).

In addition, the Court in Patton noted that in two places the 
MANUAL M21-1, Part III, 5.14(c)(3) and (9), appears 
improperly to require that the existence of an in-service 
stressor be shown by "the preponderance of the evidence" 
and holds that any such requirement, however, would be 
inconsistent with the benefit of the doubt, or equipoise, 
doctrine contained in 38 U.S.C. § 5107(b).  Therefore the 
evidence need only be in relative equipoise to prevail on the 
question of the existence of the stressor.

The Court has held that the provisions in M21-1, Part III, 
5.14(c), which address PTSD claims based on personal assault 
are substantive rules which are the equivalent of VA 
regulations, and are binding on VA.  Cohen; YR v. West, 11 
Vet. App. 393, 398-99 (1998); Patton, 12 Vet. App. at 272.

In addition, the Board notes that while these changes to 
MANUAL M21-1 do not directly affect the adjudication of the 
veteran's other claims on appeal, they could potentially 
affect all of them, since her claims for cervical dysplasia 
and cervicitis, tubal collapse, and salpingitis all stem from 
the same alleged sexual trauma which serves as the basis for 
her claim for service connection for PTSD.

Finally, the Board also notes that on November 9, 2000, the 
President signed the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 (2000) (to be codified at 38 U.S.C. 
§§ 5100-5103A, 5106-7, 5126) (the "Act"), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  The new law affects claims pending on or filed 
after the date of enactment (as well as certain claims which 
were finally denied during the period from July 14, 1999 to 
November 9, 2000).  Changes potentially relevant to the 
veteran's appeal include the establishment of specific 
procedures for advising the claimant and his or her 
representative of information required to substantiate a 
claim, a broader VA obligation to obtain relevant records and 
advise claimants of the status of those efforts, and an 
enhanced requirement to provide a VA medical examination or 
obtain a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issues on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should provide the veteran 
with a personal assault letter and 
questionnaire to be filled out and 
returned, in accordance with M21-1, Part 
III, § 5.14(c), in order to obtain as 
much information as possible about the 
personal assault incidents in service, to 
include a detailed description of the 
pertinent incidents, with all pertinent 
dates and locations, as well as the 
complete names and unit designations of 
the assailants and others who were also 
assaulted or have knowledge of the 
incident.

The RO should afford the veteran the 
opportunity to submit any additional 
evidence in support of her claim for 
service connection for PTSD, to include 
statements from relatives.  She should be 
asked to provide any additional 
information possible regarding the 
stressful events claimed to have caused 
PTSD and to identify potential 
alternative sources for supporting 
evidence regarding the stressors she 
alleges occurred in service.  In 
particular, the veteran should provide as 
much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.  The veteran is advised that 
this information is necessary to obtain 
supportive evidence of the stressful 
events and that she must be as specific 
as possible because without such details 
an adequate search for verifying 
information can not be conducted.  The RO 
should then request any supporting 
evidence from alternative sources 
identified by the veteran and any 
additional alternative sources deemed 
appropriate, including military police 
records, if the veteran has provided 
sufficiently detailed information to make 
such request feasible.

2. If the RO determines that there is 
evidence of behavior changes at the time 
of an alleged stressor which might 
indicate the occurrence of an inservice 
stressor, or if otherwise deemed 
necessary, the RO should obtain 
interpretation of such evidence by a 
clinician as provided in M21-1, Part III, 
5.14(c)(9).

3. The RO should then review the file and 
make a specific written determination, in 
accordance with the provisions of 38 
C.F.R. § 3.304(f) and M21-1, Part III, 
5.14(c), with respect to whether the 
veteran was exposed to a stressor, or 
stressors, in service, and, if so, the 
nature of the specific stressor or 
stressors established by the record.  In 
reaching this determination, the RO 
should address any credibility questions 
raised by the record.

4. Thereafter, if any claimed inservice 
stressor is corroborated by the evidence 
or if otherwise deemed warranted, the 
veteran should be afforded a VA 
psychiatric examination.  The claims 
file, a separate copy of this remand, and 
a list of the stressor(s) found by the RO 
to be corroborated by the evidence must 
be provided to the examiner for review, 
the receipt of which should be 
acknowledged in the examination report.

5.  The examiner must determine whether 
the veteran has PTSD and, if so, whether 
the inservice stressor(s) found to be 
established by the RO are sufficient to 
produce PTSD.  The examiner should be 
instructed that only the verified events 
listed by the RO may be considered as 
stressors.

The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  A complete rationale must be 
given for any opinion expressed and the 
foundation for all conclusions should be 
clearly set forth. The report of the 
psychiatric examination should be 
associated with the veteran's claims 
folder.

6. The veteran's claims should then be 
readjudicated with consideration of all 
pertinent law, regulations, Court 
decisions and M21-1, Part III, 5.14(c).  
Any additional action required to comply 
with the notice and development 
requirements of the Veterans Claims 
Assistance Act of 2000 should also be 
undertaken.  If any of the veteran's 
claims remains denied, she and her 
representative should be provided with a 
Supplemental Statement of the Case, which 
includes any additional pertinent law and 
regulations, specifically to include M21-
1, Part III, 5.14(c).  The applicable 
response time should be allowed.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  






The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until she is notified. 



		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




